Case: 09-60308     Document: 00511030923          Page: 1    Date Filed: 02/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 19, 2010

                                     No. 09-60308                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JOHN ALEXANDER RODRIGUEZ, also known as John Alexander
Rodriguez-Burgos

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent




                        Petition for Review of An Order of the
                            Board of Immigration Appeals
                                BIA No. A094 917 563


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        John Alexander Rodriguez, a native and citizen of Colombia, petitions for
review of the Board of Immigration Appeals’ (BIA) order affirming the
Immigration Judge’s (IJ) decision that Rodriguez did not qualify for asylum. The
BIA found Rodriguez was ineligible for asylum under the Immigration and
Nationality Act (INA) § 208, 8 U.S.C. § 1158, because Rodriguez did not establish



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60308       Document: 00511030923           Page: 2     Date Filed: 02/19/2010

                                        No. 09-60308

past persecution or a well-founded fear of future persecution. Additionally, the
BIA concluded that Rodriguez did not establish that a protected ground was at
least one central reason for his fear of persecution.
       We review the decision of the BIA and not that of the IJ, except to the
extent that the IJ’s decision impacted the BIA’s decision. Gonzales-Maldonado
v. Gonzales, 487 F.3d 975, 976 (5th Cir. 2007).1 We accord deference to the BIA’s
interpretation of the immigration statute unless there are compelling indications
that its interpretation is incorrect. Rivera-Cruz v. INS, 948 F.2d 962, 966 (5th
Cir. 1991). Thus, absent dispositive error of law, we must affirm the Board’s
determination that Rodriguez was ineligible for asylum if we find that its
decision was supported by substantial evidence in the record. 8 U.S.C. §
1105a(a)(4); INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).
       To qualify for asylum, an applicant must show he is a refugee within the
meaning of 8 U.S.C. § 1158(b)(1)(B)(i), that is, he is unable or unwilling to return
to his country of origin “because of persecution or a well-founded fear of
persecution” on account of a protected ground. 8 U.S.C. § 1101(a)(42); see also
Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444–45 (5th Cir. 2001). The applicant
must also establish that race, religion, nationality, membership in a particular
social group, or political opinion “was or will be at least one central reason for
persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added).
       Rodriguez does not challenge the Board’s finding that he failed to establish
that he was persecuted in Colombia before leaving for the United States in
March 2005.        While in Columbia, he had no personal contact with the



       1
         Rodriguez dedicates a substantial portion of his brief to arguing the timeliness of his
application. However, the BIA’s holding was without regard to the issue of timeliness. Since
we only review the IJ’s decision to the degree that it impacted the BIA’s opinion, the timeliness
issue is not before us. See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997) (noting the court
only has authority to review the BIA’s decision, unless the IJ’s conclusions impacted the BIA’s
decision).

                                               2
   Case: 09-60308   Document: 00511030923     Page: 3   Date Filed: 02/19/2010

                                 No. 09-60308

Revolutionary Armed Forces of Colombia (FARC), the group he now claims will
persecute him if he returns. FARC’s first contact with the Rodriguez family was
an incident in July 2004, during which Rodriguez’s father told FARC guerillas
who had come to his home that he was associated with President Uribe.
Following this encounter, which, according to Rodriguez, demonstrates that
FARC targeted his father, and by extension, will target him, Rodriguez remained
in Columbia for eight months without incident. After leaving Columbia,
Rodriguez lived for approximately one year in the United States, unaware of his
father’s ongoing problems with FARC. During this time, Rodriguez’s brother
was living openly in Colombia with no problems from FARC. Nevertheless,
Rodriguez contends that he cannot return to Columbia because he fears
persecution from FARC on the basis of his father’s political views, which he
argues that FARC will impute to him.
      Substantial evidence supports the BIA’s finding that FARC’s interest in
Rodriguez’s father was not primarily on account of a statutorily protected
ground. See 8 U.S.C. § 1158(b)(1)(B)(i). Rodriguez testified that FARC’s interest
in his father was due primarily to his father’s wealth.      Rodriguez’s father
testified that he was perceived in Colombia as “not a political person but a
monied comfortable person.” Although Rodriguez’s father also testified that
FARC beat him on account of his association with President Uribe, this
encounter was premised on FARC’s interest in verifying the accuracy of a list of
the father’s business assets—a list which FARC compiled prior to the encounter,
and thus prior to their knowledge of his association with President Uribe. We
do not recognize economic extortion as a form of persecution under immigration
law, nor do we recognize wealthy Columbian businessmen as a protected group.
See Thapa v. Holder, 2009 WL 4885138 (5th Cir. Dec. 16, 2009) (listing cases).
Further, although Rodriguez alleges that FARC’s motives for persecuting his
father are “mixed,” substantial evidence supports the BIA’s conclusion that

                                       3
   Case: 09-60308   Document: 00511030923      Page: 4   Date Filed: 02/19/2010

                                  No. 09-60308

economic interests were the primary motive. See Shaikh v. Holder, 588 F.3d
861, 864 (5th Cir. 2009) (“Although a statutorily protected ground need not be
the only reason for harm, it cannot be incidental, tangential, superficial, or
subordinate to another reason for harm.”).
      Additionally, even if we were to assume that his father’s persecution was
primarily politically motivated, Rodriguez “cannot rely solely on the persecution
of [his] family member[] to qualify for asylum.” See Arif v. Mukasey, 509 F.3d
677, 681 n.15 (5th Cir. 2007) (alteration in original) (internal quotation marks
and citation omitted). Indeed, the statute requires “the applicant [to] establish
that . . . political opinion was or will be at least one central reason for
persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added); see also
Tamas-Mercea v. Reno, 222 F.3d 417, 424 (7th Cir. 2000) (concluding that while
persecution of family members can directly affect an applicant seeking asylum,
the asylum statute requires sufficient individual persecution of the applicant);
Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994) (requiring an asylum applicant
to demonstrate “a good reason to fear that he or she will be singled out for
persecution.” (internal quotation marks omitted)). In light of the fact that both
Rodriguez and his brother lived openly in Columbia without problems, the BIA’s
decision not to impute his father’s persecution to Rodriguez is well-supported.
      In sum, the BIA’s determinations are supported by substantial evidence.
      Rodriguez’s petition for review is DENIED.




                                        4